BRANDES INVESTMENT TRUST AMENDED SHAREHOLDER SERVICES PLAN This constitutes the Shareholder Services Plan (“Plan”) with respect to the Funds listed in Appendix A, (each a “Fund” and together the “Funds”) all series of Brandes Investment Trust (the “Trust”), a Delaware statutory trust. Section 1.The Trust, on behalf of the Funds, will pay to securities broker-dealers, retirement plan sponsors and administrators, banks and their affiliates, and other institutions and service professionals which shall from time to time serve in accordance with a written contract as shareholder servicing agent of such Fund (each, a “Servicing Agent”), an annual fee (the “Shareholder Servicing Fee”) for non-distribution services rendered and expenses borne by the Servicing Agent in connection with the provision of certain services by the Servicing Agent to its clients (“Clients”) who are beneficial owners of the classes listed on AppendixA (each a “Class”) shares of beneficial interest (“Shares”) of such Fund.The Shareholder Servicing Fee shall be the portion of the Funds’ average daily net assets attributable to each Class of Shares of such Fund as listed in Appendix A, held by Clients of the Servicing Agent. Such services may include, without limitation:(i) transfer agent and sub-transfer agent services for Clients with respect to Shares, (ii) aggregating and processing Share purchase, exchange and redemption orders for Clients, (iii) investing, or causing to be invested, the assets of Clients’ accounts in Shares pursuant to specific or pre-authorized instructions, (iv) establishing and maintaining accounts and records relating to Clients who invest in Shares of a Fund, (v) providing beneficial owners of Shares who are not record owners with statements showing their positions in such Fund, (vi) processing dividend and distribution payments for Shares, (vii) arranging for bank wires, (viii) responding to Client inquiries relating to the services performed by any Servicing Agent, (ix) providing sub-accounting services with respect to Shares beneficially owned by Clients or the information to the Trust necessary for sub-accounting services, (x) preparing any necessary tax reports or forms on behalf of Clients, (xi) if required by law, forwarding shareholder communications, such as proxies, annual and semi-annual shareholder reports, dividend, distribution and tax notices, and updated prospectuses to Clients, (xii) receiving, tabulating and transmitting proxies executed by Clients, and (xiii) providing such other similar services as the Trust may reasonably request to the extent a Servicing Agent is permitted to do so under applicable statues, rules and regulations (collectively, the “Shareholder Services”). Section 2.For purposes of determining the amounts payable under this Plan, the value of a
